 Case 1:19-mc-00079-LPS Document 17 Filed 06/05/20 Page 1 of 2 PageID #: 348




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                       )
TIDEWATER INVESTMENT SRL and                           )
TIDEWATER CARIBE S.A.,                                 )
                                                       )
                                  Plaintiffs,          )
                                                       )
        v.                                             )   C.A. No. 19-mc-79-LPS
                                                       )
BOLIVARIAN REPUBLIC OF VENEZUELA,                      )
                                                       )
                                  Defendant.           )
                                                       )

                  STIPULATION AND [PROPOSED] ORDER STAYING ACTION

        IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, as

follows:

        1.         All deadlines and case activity in the above-captioned action (the “Action”) shall

be stayed sine die, pending further developments in the proceedings captioned Crystallex

International Corp. v. Bolivarian Republic of Venezuela, C.A. No. 17-mc-151-LPS; OI

European Group B.V. v. Bolivarian Republic of Venezuela et al., C.A. No. 1:19-cv-290-LPS and

OI European Group B.V. v. Bolivarian Republic of Venezuela et al., C.A. No. 1:19-mc-290-LPS.

        2.         Any party may terminate the stay upon fifteen (15) days’ written notice, at which

time the Action will revert to its status as of submission of this Stipulation and [Proposed] Order

by the parties.

        3.         The parties shall meet and confer promptly after the lifting of the stay to discuss

the schedule for filing a reply brief on Plaintiffs’ Motion for an Order Authorizing the Issuance

of a Writ of Attachment Fieri Facias Pursuant to 28 U.S.C. 1610(C) (D.I. 5).




ME1 33534188v.1
 Case 1:19-mc-00079-LPS Document 17 Filed 06/05/20 Page 2 of 2 PageID #: 349




Dated: June 5, 2020
       Wilmington, Delaware

MCCARTER & ENGLISH, LLP                           ABRAMS BAYLISS LLP

 /s/ Steven P. Wood                                /s/ A. Thompson Bayliss
Michael P. Kelly (#2295)                          A. Thompson Bayliss (#4379)
Steven P. Wood (#2309)                            20 Montchanin Road, Suite 200
Andrew S. Dupre (#4621)                           Wilmington, Delaware 19807
Sarah E. Delia (#5833)                            (302) 778-1000
Renaissance Centre                                bayliss@abramsbayliss.com
405 N. King Street, 8th Floor
Wilmington, Delaware 19801                        Of Counsel:
(302) 984-6300
mkelly@mccarter.com                               Joseph E. Neuhaus
swood@mccarter.com                                James L. Bromley
adupre@mccarter.com                               Angela Ellis
sdelia@mccarter.com                               SULLIVAN & CROMWELL LLP
                                                  125 Broad Street
Of Counsel:                                       New York, New York 10004

Miguel López Forastier                            Counsel for Defendant Bolivarian
Alexander A. Berengaut                            Republic of Venezuela
Mark D. Herman
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, N.W.
Washington, D.C. 20001
(202) 662-6000

Counsel for Plaintiffs Tidewater Investment
SRL and Tidewater Caribe, S.A.



        SO ORDERED, this         , day of                         , 2020.



                                                    __________________________________
                                                    The Honorable Leonard P. Stark
                                                    Chief United States District Court Judge




                                              2
ME1 33534188v.1
